DETAILED ACTION

Status of Claims

This action is in reply to the application filed on 07/16/2020.
Claims 1-20 are currently pending and have been examined.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7-12, 14-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ghaznavi (Scalable and Reliable Middlebox Deployment).

Claims 1, 9, and 15:
Ghaznavi discloses the limitations as shown in the following rejections:
operating, at a first computing device, a first thread (Middlebox and/or thread thereof) for a first layer (Middlebox application logic) of a plurality of layers of an application, wherein different layers of the application are operated by different threads in one or more computing devices; maintaining a first parameter (state data/variable) that is shared by the first layer of the application and a second layer of the application, wherein the second layer is operated by a second thread that is identified by a first address (pg. 40-42, 37, 45-46; pg. 34).
in response to the first parameter being locally updated at the first thread, updating a local copy of the first parameter at the first thread and providing the locally updated first parameter to the second thread by using the first address (member identification); in response to the first parameter being remotely updated at the second thread, receiving the remotely updated first parameter and updating the local copy of the first parameter at the first thread based on the received remotely updated first parameter  (see at least pg. 40-42, 45-47) where Ghaznavi discloses a replication protocol where:
“Constellation replicates middlebox state to all instances asynchronously. Each middlebox instance collects and sends its updates of shared state to all other instances in near real time, and they apply these updates to their state locally. All instances access shared state locally without querying remote instances. Asynchronous access to local state allows middlebox instances to share state over high latency links of a wide area network. Replication also supports flexible load distribution and seamless dynamic scaling by subsuming the need for flow-instance affinity.”

See additionally pg. 63-65 and 70-71 which similarly teaches the limitations in a different embodiment. 

Claims 2, 10, and 16:
Ghaznavi discloses the limitations as shown in the rejections above. Ghaznavi further discloses wherein the first parameter is a commutative replicated data type (CRDT) parameter that is shared by the first and second layers of the application (see at least pg. 42-44): “To ensure convergence, Constellation uses data structures based on CRDTs for its state objects.”

Claims 3, 4, 11, 12, 17, and 18:
Ghaznavi discloses the limitations as shown in the rejections above. Ghaznavi further discloses three or more nodes/middleboxes participating in the state replication scheme and accordingly discloses maintaining a second parameter that is shared by the first layer of the application and a third layer of the application that is operated by a third thread, wherein the third thread is identified by a second address; when the second parameter is locally updated at the first thread, updating a local copy of the second parameter at the first thread and providing the locally updated second parameter to the third thread by using the second address; when the second parameter is remotely updated at the third thread, receiving the remotely updated second parameter and updating the local copy of the second parameter at the first thread based on the received remotely updated second parameter  (see at least pg. 44-47; pg. 35, sect. 3.1.1; pg. 65). See also rejections to claim 1 above.

Claims 7, 8, 14, and 20:
Ghaznavi discloses the limitations as shown in the rejections above. Ghaznavi further discloses wherein the locally updated first parameter is transmitted to a local cache of a second computing device that is operating the second thread…wherein the remotely updated first parameter is received from the local cache of the second computing device (see at least pg. 40-42, 45-47).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ghaznavi (Scalable and Reliable Middlebox Deployment) in view of Augustine et al. (US 2011/0320407 A1).

Claims 5, 6, 13, and 19:
Ghaznavi discloses the limitations as shown in the rejections above. As shown Ghaznavi employs a peer-to-peer replication scheme to propagate application state updates amongst the middleboxes, and accordingly does not specifically disclose the locally updated first parameter is transmitted to a global cache that is shared by different threads operating the plurality of layers of the application…wherein the remotely updated first parameter is received from the global cache.
Augustine, however, discloses analogous techniques for asynchronously replicating application state amongst distributed nodes including a description of both peer-to-peer (¶0006, 0020-0021, 0038-0039, 0049; FIG. 3) and central server embodiments (¶0005, 0020, 0030, 0035; FIG. 2) as alternative options thus disclosing the locally updated first parameter is transmitted to a global cache (server “true state” collection) that is shared by different threads operating the plurality of layers of the application…wherein the remotely updated first parameter is received from the global cache.
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify Ghaznavi to employ a central replica propagation scheme as taught by Augustine as it represents the simple substitution of one known state replication method with another equivalent technique to obtain predictable results (¶0021, 0038-0039).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
US 20190004969 A1 discloses an eventually-consistent distributed caching system.
WO 2022010388 A1; “Conflict-free Partially Replicated Data Types” and “Conflict-Free Replicated Data Types in Dynamic Environments” are directed to CRDT synchronization.
US 20220124593 A1 is directed to replication in a mobile network.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Paul Mills whose telephone number is 571-270-5482.  The Examiner can normally be reached on Monday-Friday 11:00am-8:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente can be reached at 571-272-3652.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/P. M./
Paul Mills
12/08/2022

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196